oO oo NAN DB Ww fF WH WH

NB BO NOOO NO DR BR RD ORO Ot
a DBA Ww fF WwW NY YK DBD Oo woe SN DH OH SF WS VY KF &

to
oo

Case 5:19-mc-80134-SVK Document 3 Filed 05/21/19 Page 1 of 2

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA |

CVsi9 8U01S4Mu4

) Case Number:

)
Paletta International Corporation and Angelo ) [PROPOSED] ORDER FOR EXECUTION
Paletta ) OF LETTER ROGATORY DIRECTING
Appellants, ) ISSUANCE OF SUBPOENA
)
)
VS, )
Her Majesty the Queen in right of Canada )
)
Respondent )
)
)

 

 

 

The court having received on May 19, 2019, a letter rogatory issued from the
Tax Court of Canada requesting this court to cause the deposition of Mr. Derek
Baine, of 50 Ragsdale Drive, Suite 200, Monterey, CA 93940, such address
located within this judicial district, to be taken on oath or affirmation before
the Commissioner, the Honorable Justice Robert J. Hogan in accordance with
the Tax Court of Canada Rules (General Procedure); and the court being of
the opinion that execution of this request is proper under the provisions of 28
USCA, § 1782,

IT IS ORDERED that the clerk of this court issue a subpoena immediately,
commanding Mr. Derek Baine to appear and be examined pursuant to the letter
rogatory before the Honorable Justice Robert J. Hogan, on June 3, 2018 at the
boardroom of the Hilton DobleTree Hotel located at 2050 Gateway Place, San
Jose, California, 95110, at 9:30 am.

Page 1 of 2

Form updated May 2018
4827-7025-4231, v. 1

 

SVK

 
oO Oo NN DH OH FP W NH

wo NO HN fF HN BO KO KR RR mm mm ee ee
oo SN AN SF WD YY KH DO OH DH HW PP WD NY KS ©

 

 

Case 5:19-mc-80134-SVK Document 3 Filed 05/21/19 Page 2 of 2

Kt. bod,

 

Dated: (NA Y 20, alolta

{
-
D

 

UNTfeI

Page 2 of 2

Form updated May 2018
4827-7025-4231, v. 7

STATES DISTRICT JUDGE

 
